Case 1:15-cv-00516-LJV-LGF pocument a4 _Fied 03/31/20 Page 1 of 34

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

  

 

DECISION
KIMBERLY SALERNO, and
Plaintiff, ORDER
A
REPORT
CREDIT ONE BANK, N.A., and
RECOMMENDATION
Defendant.

15-CV-516V(F)

 

APPEARANCES: LAW OFFICES OF KENNETH R. HILLER
Attorneys for Plaintiff
KENNETH R. HILLER,
SETH ANDREWS, of Counsel
6000 North Bailey Avenue, Suite 1A
Amherst, New York 14226

SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
Attorneys for Defendant

ALLISON L. CANNIZARO,

AARON R. EASLEY, of Counsel

3 Cross Creek Drive
Flemington, New Jersey 08822

JURISDICTION
This action was referred to the undersigned for all pretrial matters by order of
Hon. Lawrence J. Vilardo filed January 4, 2019 (Dkt. 31). It is now before the court on
Defendant’s motion to vacate an arbitration award (Dkt. 29); Defendant's motion to seal
pursuant to Local R. Civ.P. 5.2 filed December 21, 2018 (Dkt. 30); Plaintiff's cross-
motion to confirm the arbitration award, and for post-award pre-judgment interest, filed

January 11, 2019 (Dkt. 35)."

 

1 Motions to vacate or confirm an arbitration award are dispositive. See Gwynn v. Clubine, 302
F.Supp.2d 151, 170 (W.D.N.Y. 2004) (adopting undersigned’s report and recommendation denying the
plaintiff's petition to vacate arbitration award and granting defendant's petition to confirm); motions to seal
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 2 of 34

BACKGROUND

This action alleging Defendant's violations of the Telephone Consumer
Protection Act (“the TCPA’), 47 U.S.C. § 227, was commericed by Plaintiff on June 11,
2015 (Dkt. 1); an Amended Complaint was filed Jurie 30, 2015 (Dkt. 3). Defendant's:
answer was filed July 23, 2015 (Dkt. 7) asserting as an affirmative defense that
Plaintiff's claim, alleging 466 phone calls to Plaintiff's. cellular telephone number without
Plaintiff's prior express consent in violation of the TCPA, was subject to arbitration. Dkt.
7 at 6 913. On August 9, 2015, Defendant moved, pursuant to the Federal Arbitration
Act (‘the FAA”), 9 U.S.C. §§ 2-4, to compel arbitration and stay further proceedings
pending the requested arbitration (Dkt, 9). By Decision and Order, filed October 29,
2015, Senior District Judge John T. Curtin, based on the parties’ Visa/Mastercard.
Cardholder Agreement, Disclosure Statement and Arbitration Agreement dated May 9,
2012 ( “the Cardholder and Arbitration Agreement” or “the Agreement’), granted
Defendant’s motion. Dkt. 21 (“the Decision and Order’ or “the D&O”). Specifically,
Judge Curtin determined that as result of Plaintiff's use of a credit card Defendant
issued to Plaintiff based on Plaintiff's on-line application, Plaintiff had agreed to the
Cardholder and Arbitration Agreement, Plaintiffs TCPA claims were within. the scope of
the Agreement authorizing arbitration of all claims arising under the Agreement which
included all claims in connection with communications by Defendant to Plaintiff related

to Plaintiff's account as provided in the Cardholder and Arbitration Agreement, see Dkt.

 

are. non-dispositive, see.Grand v, Schwarz, 2018 WL 1604057 at *1 n. 4 (S.D.N.Y. Mar. 28, 2018) (citing
28 U.S.C. § 636(b)(1}(A) in finding motion to seal is nondispositive); motions to award interest are:
dispositive, see Padberg v. McGrath-McKechnie, 2007 WI. 951929, at * 1-2 (E.D.NLY. Mar. 27,2007)
(United States Magistrate Judge acting upon the parties’ consent. denying motion for reconsideration. of
post-judamernit. interest on settlement), aff'd, 295 Fed Appx. 455 .(2d Cir. 2008).

2
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 3 of 34

34-6 at 5, as well as claims based on any contract or statute, and that Plaintiffs TOPA
claims were therefore arbitrable. See Decision and Order at 5-10. In accordance with
the Decision and Order, Defendant initiated arbitration administered by the American
Arbitration Association (“the AAA”) which, on February 17, 2016, confirmed appointment
of James C. Moore as the arbitrator (‘Arbitrator Moore”) with arbitration to be conducted
under the AAA's Rules. Dkt. 34-2 at 2. The initial arbitration hearing was conducted on
August 7 and December 4,:2017. At the hearing three witnesses testified: Plaintiff,
Plaintiff's companion, Justin Kroll (“Kroll”), and Defendant’s representative Gary
Harwood, Defendant's Vice-President for Portfolio Services (“Harwood” er “Defendant's
Vice-President”). The hearing was closed on January 15, 2018. Based on the
testimony-at the hearing and consideration of the TCPA and related caselaw, Arbitrator
Moore found that Defendant violated TCPA § 227(b)(1)(A) by making 466 telephone
calls to Plaintiff's cell-phone without Plaintiff's express prior consent as required by the
TCPA using an automatic telephone dialing system and awarded Plaintiff damages in
the amount of $233,000 as provided by TCPA § 227(b)(5){B) ($500 penalty per call), the
AAA’s fees in the amount of $2,400, and an arbitrator's fee of $7,938.64. Dkt. 34-2 at 9-
10 (“the First Arbitration’). Arbitrator Moore also determined Defendant’s TCPA
violations, a finding supported by Harwood's testimony that Defendant utilized an
automatic telephone dialing system to make the disputed calls, see Dkt. 34-2 at 4, were
not intentional and declined to award treble damages pursuant to TCPA § 227(b)(3).
See Dkt. 34-2 at 9. Thereafter, as permitted by the Cardholder and Arbitration
Agreement, Defendant requested a second de novo arbitration before a three-member

panel of neutral arbitrators. See Dkt. 34-6 at 6. The second arbitration hearing was
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 4 of 34

conducted June 26, 2018 in Rochester, New York, before arbitrators Richard.D.
Rosenbloom, Jordan R. Pavlus and Peter A. Kari, Ill (‘the Arbitrators” or “Panel’) at
which Piaintiff; Kroll, and Harwood. again testified. Dkt. 34-4 at 2. Thereafter, on
September 21, 2018, the Arbitrators issued their decision, Dkt. 34-3 at 1-2 ("the
Arbitrators’ Award,” “the Panel's Award,” or “the Award”), awarding Plaintiff $232,500 in
statutory damages, finding Defendant's non-willful violations of the TCPA in making 465
telephone calls to Plaintiff's cellular telephone number without Plaintiff's express prior
consent together with $2,900 in AAA's arbitration fees and $9,119.45 for the arbitrators’
fees. Dkt. 34-3 at 1-2 (“the Second Arbitration’).

As noted, Defendant's motion to vacate the Arbitrators’ Award pursuant to the
Federal Arbitration Act (‘the FAA”), specifically: 9 U.S.C. § 10, and to seal was filed
December 21, 2018 (Dkt. 29) (“Defendant’s Motion to Vacate/Defendant's Motion to
Seal’). On the same date, Defendant also filed Memorandum In Support of Credit One
Bank, N.A.’s Motion To Vacate Arbitration Award (Dkt. 29-1) (“Defendant's
Memorandum’) together with Declaration of Aaron R. Easley In Support of Motion to
Vacate Arbitrators Award dated, December 21, 2018 (Dkt. 29-2) (“Easley Declaration”)
attaching Exhibits 1-8 (‘Easley Decl. Exh(s).__"), Easley Decl. Exh. 1, a copy of the
Arbitrators’ Award, Easley Decl. Exh. 2, a copy of the Cardholder and Arbitration
Agreement, Easley Decl. Exh. 3, the Arbitration Hearing Transcript, Easley Decl. Exh. 4,
Defendant's Pre-Arbitration Hearing Brief, Easley Decl. Exh. 5, Defendant's Solicitation
Letter to Plaintiff, Easley Exh. 6, Defendant's call log of inbound calls to Defendant from
Plaintiffs cell phone, Easley Exh. 7, Defendant’s Post-Arbitration Brief, and Easley Dect.

Exh. 8, Defendant’s Post Arbitration Reply brief. Easley Exhs. 1, 3, 4, 6, 7 and 8 were
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 5 of 34

filed by Defendant under seal.. Also attached to the Defendant’s Memorandum was
Credit One Exhibit E, Dkt. 29-3, a copy of the.Cardholdets Statement, Disclosure
Statement and Arbitration Agreement, and Exh. D, a copy of Defendants’ Credit Card
Application Form, Dkt. 29-4, and a Proposed Order On Motion to Vacate Arbitration
Award, Dkt. 29-5.

Plaintiff's Cross-Motion to Confirm the Arbitrators’ Award, pursuant to the FAA, 9
U.S.C. § 9, for judgment. on the pleadings pursuant to Fed.R.Civ.P. 12(c) (“Rule 12(c)’)
for post-arbitration and pre-judgment award interest was filed January 11, 2019 (Dkt.
35) (“Plaintiff's Motion to Confirm;” “Plaintiffs Rule-12(c) Motion’ and “Plaintiff's. Motion
for Post-Award and Pre-Judgment Interest’), together with Plaintiff's Memorandum of
Law In Opposition To Motion To Vacate Arbitration Award (Dkt. 34) (‘Plaintiff's
Memorandum’), Affirmation of Kenneth R. Hiller, dated January 11, 2019 (Dkt. 34-1)
exhibits 1-8 (“Hiller Declaration Exh(s). __") including Hiller Dect. Exh. 1 Award of
Arbitrator. dated January. 11, 2018 (Dkt. 34-2), Exh. 2 Award of Arbitrators, dated
September 2, 2018 (Dkt. 34-3), Exh. 3, Transcript of Hearing Before the Arbitrators.on
June 26, 2018 (Dkt. 34-4), Exh. 4, a copy of Defendant's Credit Card Application used
by Plaintiff to obtain a credit card from Defendant (Dkt. 34-5), Exh, 5, a copy of the
Credit Card Agreement, Disclosure Statement. and Arbitration Agreement between
Plaintiff and Defendant, Dkt. 34-6, Exh. 6, a Log of Telephone Calls to Plaintiff's Cellular
Telephone Number for the Period December 3, 2014 to May 27, 2015, Dkt. 34-7, Exh.
7,.a copy of Plaintiffs Pre-Hearing Brief to the Arbitration Panel, dated August 17, 2018,
(Dkt. 34-8) and Exh. 8, Plaintiff's Post-Hearing Brief to the Arbitration Panel dated

August 29, 2018 (Dkt. 34-9), These documents, a response to Defendant's motion to
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 6 of 34

seal, were administratively sealed by the Clerk of Court pending the cours

determination of Defendant's Motion to Seal.

FACTS2

On May 9, 2012, Plaintiff, Kimberly Salerno (‘Plaintiff’), who then lived in this
district with one Justin Kroll (“Kroll”), applied on-line to Defendant Credit One Bank,
N.A., (“Defendani,” “Credit One” or “Bank One”) for a credit card in her name only using
Defendant's credit card application, which Defendant mailed to Plaintiff on April 27,
2012. In her application to Defendant Plaintiff provided, as Defendant requested, only
her land-line telephone number ending in 3439 (“the 3429 number’) as a contact
telephone number because at that time Plaintiff lacked cellular phone service; Plaintiff's
credit card application to Defendant was signed by Plaintiff. Thereafter, Defendant
accepted Plaintiff's application and mailed to Plaintiff a Bank One credit card along with
Defendant's printed form, Defendant's Visa/Master Card Cardholder Agreement,
Disclosure Statement and Arbitration Agreement (“Cardholder and Arbitration
Agreement” or “Agreement”) which Plaintiff did not recall, but did not deny, receiving.
Following her receipt of Defendant's credit card, Plaintiffs activated her new account
and credit card with Defendant using Defendant's interactive voice response system
("IVR"). On May 21, 2012, Plaintiff commenced actual use of the Bank One credit card
by making regular retail purchases and payments, upon receiving Defendant's monthly

billing statements, to Defendant for Plaintiff's purchases. representing Plaintiff's

 

2 Taken from the pleadings.and papers filed in this action.

6
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 7 of 34

agreement to the terms of the Cardholder and Arbitration Agreement. As relevant, the
Cardholder and Arbitration Agreement included a provision which stated.
19. COMMUNICATIONS: You expressly authorize Credit One Bank or
its agents to contact you at any phone number (including mobile,
cellular/wireless or similar devices) or email address you provide at
anytime, for any lawful purpose. The ways in which we may contact
you include live operator, automatic telephone dialing system
(autodialer), pretecorded message, text message or email. Phone
numbers and email addresses you provide include those you give
us, those from which you contact us.or which we obtain through other
means. Such lawful purposes include, but are not limited to, account
transactions, or servicing related matters; ... . collection on the
Account. ...”
Dkt. 34-6 at 4. The Agreement also defined the term “the Account” as “Your
Visa®/Mastercard® Account,” Dkt. 34-6 at 2; the term “your” was further defined by the
Agreement as “all persons . . . authorized to use the Card Account.” fd. Defendant
does not contend Kroll was an authorized user on Plaintiffs account.

In March 2013, Plaintiff obtained a cellular phone service with.an assigned
cellular telephone number having 0301 as the last four digits of the number (“the 0301
cell number’ or “Plaintiff's cell number’). Later, in 2014, both Plaintiff and Kroll, who
also had.a credit card issued by Defendant, became in arrears with Defendant on their
respective Bank One accounts. According to Defendani’s business records, /.é., an
automated telephone number identification report-(“ANI Report’), on October 23, 2014
Defendant received a phone. call from Plaintiff's cell number in which the caller, not
identified by the ANI Report, requested information regarding Kroll's Bank One credit
card account. Before providing its response, Defendant's system verified the legitimacy

of the call by requiring the unidentified caller to correctly provide the last four digits of

Kroll’s Social Security number which the caller provided. Plaintiff testified she had no
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 8 of 34

specific recollection of making this call but admitted she may have been the caller; Kroll
denied ever using Plaintiff's cell phone to contact Defendant regarding his credit card
account. Plaintiff denied she ever provided her cell number to Defendant.

Thereafter, between December 3, 2014 and May 27, 2015, Defendant’s third-
party vendors, iNergizer, First Contact, and TPUSA, credit card account collection
agencies working on Defendant's behalf, contacted Plaintiff's 0301 cell number on 465
occasions in an attempt to collect the then outstanding balance on Kroll’s account with
Defendant as. Plaintiff had previously brought her account to a current status, as
determined by the Arbitrators* until Plaintiff called Defendant on May 27, 2015 and
requested Defendant stop calling Plaintiff's cell number, at which time Defendant
ceased calling Plaintiff's 0301 cell number.4 According to Defendant’s records, 471
calls were placed to Plaintiff's cell number but only three pertained to Plaintiff's account;

the balance of the calls directed to the 0301 ‘number were in relation to Kroll’s account.

DISCUSSION
Under the FAA § 10(a}, federal court review of an arbitration award is limited to
impropriety in the arbitrators’ conduct such as refusing to consider evidence, exceeding
the-arbitrators’ powers, partiality, corruption or fraud. See Wallace v. Buttar, 378 F.3d
482, 189 (2d Cir. 2004) (citing FAA § 10(a); Duferco Int'l Stee! Trading v. T. Klaveness
Shipping A/S, 333 F.3d 383, 388 (2d Cir. 2003)). In addition to these statutory grounds,

as the FAA provides, the Second Circuit authorizes district courts to vacate an

 

3 In the First Arbitration, Arbitrator Moore found there were 466 such calls. The record does not explain
this inconsistency. See Dkt. 34 at 3n. 2.

4 The record does not specify which vendor placed the calls, however, Defendant does not dispute it is
responsibie.for ail of the calls regardless of which vendar in fact made them.

8
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 9 of 34

arbitration award if the award “exhibits a manifest disregard of law.” /d. (quoting
Goldman v. Architectural Iron Co., 306 F.3d 1214, 1216 (2d Cir. 2012) (quoting DiRussa
v. Dean Witter Reynolds, inc., 121 F.3d.818, 821 (2d Cir. 1997))) See also Schwarz v..
Merrill Lynch & Co., 665 F.2d 444, 451-52 (2d Cir. 2011); Porzig v. Dresdner, Kleinwort,
Benson, N.A., LLC, 497 F.3d 133, 139 (2d Cir. 2007). The “manifest disregard of law

te:

doctrine” is one that is “severely limited’” and may be only used in “exceedingly rare
instances,” jd. (quoting Duferco, 333 F.3d at 389), to give “extreme deference to
arbitrators.” /d. (quoting DiRussa, 121 F.3d.at 821). “[A] simple error of law or a failure
[by the arbitrators] to understand or apply it” does not warrant vacating the award
unless the opposing party “clearly demonstrates ‘that the panel intentionally defied the
law.” STMicroelectronics, N.V. v. Credit Suisse Securities (USA) LLC, 648 F.3d 68, 78
(2d Cir. 2011) (quoting Duferco, 333 F.3d at 389).

It is well-established that in order to promote the use of arbitration as a means to
resolve disputes efficiently and cost-effectively, arbitration awards are subject to “very
limited” judicial review. Rich v. Spartis, 516 F.3d 75, 81 (2d Cir. 2008) (citing Willemijn
Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12 (2d
Cir.1997)). The party moving to vacate an arbitration has-a very high burden of proof to
avoid confirmation. STMicroelectronics, N.V., 648 F.3d at 74 (quoting D.H. Blair & Co.
v. Gotidiener, 462 F.3d 95, 110 (2d Cir.2006)). Absent grounds for revocation as
provided in the FAA, a request for confirmation of an award and judgment based on the.

award should be summarily granted. See Ottley v. Schwartzberg, 819 F.2d 373, 375

 

3 jn addition-to Plaintiff's Cross-Motion ‘to. confirm the Award purstant to FAA § 9, Plaintiff also moves,
as noted, for judgment on the pleadings under Rule 42(c); hawever, such'an additionat ground for relief is
unnecessary as a motion to confirm an award is procedurally sufficient. See D. H. Blair & Co., ine. v.
Gotidiener, 462 F.3d 95, 140 (2d Cir. 2006). (“confirmation of an arbitration award is ‘a summary

9
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 10 of 34

(2d Cir. 1987) (absent statutory ground to vacate or modify arbitration award, timely
motion to confirm such award must.be summarily granted (citing 9 U.S.C. §§ 9, 10, 1 1)).
In keeping with the deference to be accorded to.an arbitration award, a “arbitrator's
rationale for an ‘award need not be explained, and the award should be confirmed if a
ground for the arbitrator's decision can be inferred from the facts of the case.” D.H.
Blair, & Co., 462 F.3d at 110 (internal quotation marks and citations omitted).
“Deference to the arbitrators’ interpretation of contracts is especially strong.” Century
Indem. Co., 2012 WL 4354816, at *6. “[Ajs long as the arbitrator is even arguably
construing or applying the contract and acting within the scope of his authority, a court’s
conviction that the arbitrator has committed serious error in resolving the disputed issue
does not suffice to overturn his decision.” /d. (quoting ReliaStar Life ins. Co. of N.Y. v.
EMC Nat. Life Co., 564 F.3d 81, 86 (2d Cir. 2009) (internal quotation marks and
citations omitted)).

According to the Second Circuit, “[a]n arbitral award may be vacated for manifest
disregard of the law ‘only if a reviewing court.. . . find[s] beth that (1) the arbitrators
knew of a governing legal principle yet refused-to apply it or ignored it altogether, and
(2) the law ignored by the arbitrators was well defined, explicit, and clearly applicable to
the case,” /d. (quoting Banco de Seguros del Estado v. Mutual Marine Office, Inc., 344
F.3d 255, 263 (2d Cir. 2003) (quoting Greenberg v. Bear Stearns & Go., 220 F.3d 22,

28 (2d Cir. 2000))). Further, mere disagreement by a court with the arbitrator's

 

proceeding that merely makes what is afreadya final arbitration award a judgment of the court .

(quoting Florasynth, inc: v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984))). Upon confirmation pursuant to
FAA § 9 the court directs the Clerk to enter judgment for the prevailing party and to close the file. See
Hamilton-v. Navient Solutions, LLC, 2019 WL 633066, at “6 (S.D.N.Y. Feb. 14, 2019) (confirming
arbitrators’ award in favor.of respondent and directed entry of judgment in respondent's faver upon
arbitrators’ award}. Thus, Plaintiffs Rule 42(c) Motion is redundant and should be DISMISSED as such:
8 Unless indicated otherwise, all underlining- added.

10
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 11 of 34

assessment of the evidence in support of an award is an insufficient basis upon which
io vacate an award under the manifest error of law doctrine. See Wallace, 378 F.3d at
192-93 (citing Westferbeke Corp. v. Daihatsu Motor Co., Ltd., 304 F.3d 200, 212, n. 8
(2d Cir. 2002)).. “[T]the Second Circuit does not recognize manifest disregard of the
evidence as a proper ground for vacating an arbitrator's award.” fd. (quoting Success
Sys., Ine. v. Maddy Petroleum Equip., inc., 316 F.Supp.2d 93, 94 (D.Conn. May 3,
2004)). Rather, ‘[t]o the extent that a federal court may look upon the evidentiary record
of an arbitration proceeding at all, it may do so only for the purpose of discerning
whether a colorable basis exists for the panel's award so as to assure that the award
cannot. be said to be the result of the panel’s. manifest disregard of the law.” fd. at 193.
Here, Defendant asserts that.in finding Defendant had violated the TCPA, as.
stated in'the Arbitration Award, the Arbitrators engaged in a manifest disregard of the
law. Specifically, Defendant argues that in reaching its conclusion the Panel
disregarded two recent Second Circuit decisions which ‘were brought to the Panel’s
attention prior to the Panel's Award.’ Dkt. 29-1 at'3-4. First, according to Defendant,
the Panel failed to correctly apply a 2017 Second Circuit decision, Reyes v. Lincoin
Automotive Fin. Servs., 861 F.3d 51 (2d Cir. 2017) (“Reyes”). In Reyes, plaintiff was a
lessee under an automobile lease with defendant, an automobile lessor, which had
included a request for plaintiff's cellular telephone number as a number at which

defendant could contact plaintiff and which plaintiff provided to defendant in his lease

 

7 Plaintiff asserts that under the Agreement, Nevada, not. Second Circuit applies. However, the
Arbitration was initiated as permitted by thé Agreement based on Plaintiffs claims as pleaded in Plaintiffs
TCPA action in this court’and Piaintiff provides no indication that Nevada law provides any grounds for
the: relief Plaintiff seeks similar to the TCPA. Accordingly, the court considers the issues raised by
Defendant to require application of Second Circuit federal Jaw to the issues. raised on Defendant's motion
to vacate.

14
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 12 of 34

application upon which the lease was accepted by plaintiff and the dealership-which
leased the subject leased automobile on behalf of defendant to plaintiff. Reyes, 861
F.3d at 53-54. Shortly after leasing the vehicle, plaintiff defaulted on his required
monthly lease payments and defendant attempted fo communicate with plaintiff using
the telephone number plaintiff had provided in the lease application in order to cure the
default. Reyes, 861 F.3d at 54. Plaintiff-also alleged in plaintiff's TCPA action that he
had mailed a letter to defendant requesting defendant stop attempting to reach plaintiff
at the telephone number plaintiff had provided to defendant in the lease application;
however, the defendant claimed it never received plaintiff's putative letter request to
cease calling plaintiff. Reyes, 861 F.3d at 54. The record showed. defendant had called
plaintiff's number 141 times with a representative on the fine, and also called plaintiff
389 times using a pre-recarded message. /d. In his TCPA suit, which the district court
had dismissed on summary judgment, plaintiff sought $720,000 in statutory damages
based on defendant's alleged violations of the TCPA, specifically, 47 U.S.C. §
227(b)(1)(B), which prohibits any call to a residential telephone line using an artificial or
prerecorded message without the “prior express consent of the-called party.” TCPA.
Section 227(b)(1)(A) also prohibits any telephone call using an automatic telephone
dialing system or an artificial or prerecorded voice without “the prior express consent of
the called party.” The question on appeal to the Second Circuit in Reyes thus was
whether the TCPA permits a plaintiff to revoke his prior express consent previously
provided to.a creditor required by the TCPA to permit either prerecorded calls to a home

telephone number or calls to a cellular phone using an automatic telephone dialing

12
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 13 of 34

system (“ATDS”). Reyes, 861 F.3d at 55.89 in its decision, the Second Circuit noted
that in follawing two circuit court decisions, Gager v. Dell Fin. Servs, LLC, 727 F.3d 265,
268 (3d Cir. 2013) ("Gager’) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242,
1253 (11' Cir. 2014) ("Osorio"), the Federal Communication Commission (“FCC”)
issued a ruling that the TCPA permitted a calied party to revoke a previously given
express consent to receive such calls. See Reyes, 861 F.3d at 56 (citing and quoting /n
the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
30 F.C.C. Red. 7961, 7993-94 (2015), 2015 WL 4387780, at * 21 ("the 2015 FCC
Ruting”). In reaching its conclusion that, despite the 3d Circuit and 11" Circuit holdings
in Gager.and Osorio, upon which the FCC relied in including the right'to revoke:.consent
by a consumer in the 2015 FCC Ruling, the Second Circuit found that in those cases
(Gager and Osorio) the plaintiffs prior express consent was “unilaterally given’ in.
connection with credit.card applications, like Plaintiff's alleged consent in the instant
case, whereas in Reyes the telephone number called by defendant, as provided by
plaintiff, was a required element of the lease signed by plaintiff thereby constituting a
“bargained-for-consideration in a bilateral contract.” Reyes, 861 F.3d at 56. Based on
its reading of common law principles applicable to the legal concept of consent, in
Reyes, the Second Circuit determined that, because the plaintiff's telephone number
was stated in the bilateral lease agreement between the parties, such a bargained-for

element was a binding element of the parties’ agreement and thus not subject toa

 

8 The TCPA defines an ATDS as “equipment which has the capacity — (A) to store or produce telephone
numbers to be called, using a random or sequential number generator, and (b) to dial such numbers.” 47
U.S.C. § 227(a)(1})(A), (B). ,

8 On appeal, the court also considered whether the district court improperly granted summary judgment
based on its finding that plaintiff's deposition testimony asserting mailing his request to defendant was
insufficient to avoid summary judgment was in error because it entailed consideration of plaintiffs
credibility which presented a jury question.as the Second Circuit determined.

13
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 14 of 34

unilateral revocation by plaintiff under applicable common Jaw as.a lessee, and that
nothing in the text of the TCPA indicated Congress intended to alter this established
principle of thé common law of contracts. /d. at 57-58. The court alse noted that
whether a TCPA plaintiff's prior express consent should be subject to revocation despite
inclusion as a bargain-for element in a standard form sales agreements, like
defendant's lease, was an issue to be addressed to Congress. /d. at 58-59.
Defendant’s contention that the Arbitration Panel disregarded Reyes rests upon
the language in the Cardholder and Arbitration Agreement which stated, inter alia, that
Plaintiff had granted Defendant permission to call Plaintiff for “any lawful purpose,” such
as “collection” of an overdue payment on her credit card account, /.e., “the Account,” as
stated in the Agreement, see Dkt. 34-6 at 5; Dkt: 29-1 at 7, at any telephone number
Plaintiff provided to Defendant, such as her previously provided land-line number,
Facts, supra, at 6-7, as well as at any number “from which you [Plaintiff] contact us,”19
such as Plaintiff's 0301 cell number which in this case was used, presumably by Plaintiff
(or possibly Kroll with Plaintiffs permission), to call Defendant on October 23, 2014,
concerning Kroll’s account thus:associating through Defendant's ANI system Plaintiff's
cell number with Kroll’s account in Defendant's record-keeping system and Defendant’s
vendors’ dialing systems should Defendant have need to contact Kroll regarding his
account such as for collection of overdue payments. /d. See also Facts, supra, at 7-8.
Defendant’s argument misreads the Arbitrators’ Award and misapplies the holding in

Reyes.

 

0 Unless indicated otherwise, all bracketed material added.

14
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 15 of 34

First, the Panel did not find that Plaintiff had attempted to revoke, the sole issue
in Reyes, whatever prior express consent Plaintiff arguably had provided to Defendant
pursuant to the terms of the Cardholder and Arbitration Agreement. Rather, the Panel
found based on the evidence at the hearing that upon activating her Bank One credit
card Plaintiff had not provided the prior express consent required by the TCPA to call
Plaintiff 465 times at the 0301 nurnber using an ATDS. Here, unlike in Reyes, Plaintiff's
consent upon which Defendant relies for calling the 0301 number regarding Kroil’s
account was hot specifically provided in a bargained-for-bilateral agreernent. Rather, it
was provided unilaterally through Plaintiff's acceptance, manifested by implication
through Plaintiff's use of her assigned credit card, of the Cardholder and Arbitration
Agreement as Judge Curtin determined. See D&O, Dkt. 21 at 8. Thus, because the
issue in Reyes, unlike that in the arbitration proceeding in the instant case, concerned
the plaintiff's putative revocation of a prior express consent to call a particular telephone
number provided by plaintiff, as an element of a bargained-for bilateral agreement, not,
as with Plaintiff's credit-card application to Defendant, a unilateral business agreement,
the-Panel, in finding Defendant had, as was Defendani’s burden, failed to establish
Plaintiff's prior express consent fo receive the calls at issue, did not disregard the
holding in Reyes. Moreover, as Defendant's calls to the 0301 number were primarily
related to collect Kroli's:overdue account, the Panel, by its interpretation of the
Agreement’s definition of consent, as.expressly limited by the Agreement to Defendant's
collections attempts directed to Plaintiff's own account, Dkt. 34-5 at 5, ff 19, couid also
have reasonably found Plaintiff had not expressly consented to such calls on her 0301

numiber because the calls did not pertain to any of Defendant's collection efforts

15
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 16 of 34

directed to her account and thus weré beyond the scope of the Cardholder and
Arbitration Agreement's definition of Defendant's authority, and the extent of Plaintiff's
permission as defined in the Agreement, to contact Plaintiff at a subsequently provided
telephone number, i.e., the 0301 number. Such contractual interpretations are
especially within the arbitrators’ purview. See Century Indem. Co., 2-10 WL 4354816,
at* 6. Even assuming the Agreement authorized Defendant to contact the 0301

number which its ANI system captured upon its use in October 2014 as.a call for a
“lawful purpose,” as the Agreement in paragraph 19 also states, Dkt. 34-6 at 4, the
Panel could reasonably have determined such ‘consent’ was merely implied, see Latner
v. Mount Sinai Health System, Inc., 879 F.3d 52, 54 (2d Cir. 2018) (express consent
required under TCPA); see also Levy v. Receivables Performance Management, LLC,
972 F.Supp.2d 409, n. 12 (E.D.N.Y. 2013) (“Express’ means ‘explicit,’ not, as
[defendant] seems to think, ‘implicit.” (quoting Edeh v. Midland Credit Mgmt., 748
F.Supp.2d 1030, 1038 (D.Minn. 2010))), not express. It can also be reasonably inferred
that the Panel could have found, as a matter of contract interpretation, the calls to
Plaintiff's 0301 number to collect on. Kroll’s account were made without Plaintiff's
express consent, as defined in the Agreement, to be in violation of the TCPA and thus:
the calls were not made for a “lawful purpose.” There was therefore a colorable basis,
see Wallace, 378 F.3d at 193, for the Panel's determination that Defendant failed to
demonstrate, as was its burden, that it had obtained Plaintiff's. “prior express consent” to
the 465 calls Defendant placed to Plaintiff's 0301 number in connection with Kroll’s
account, As noted, Discussion, supra, at 15 (citing caselaw), contract interpretational

issues are especially within the purview of arbitrators such that courts are loath to

16
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 17 of 34

second-guess them. Accordingly, the Panel's award was not the result of any failure to
‘apply a governing principle of law that was “well-defined, explicit and clearly applicable
to the case,” Wallace, 378 F.3d at 90 (internal quotation marks and citations omitted),”
nor did it represent any defiance of otherwise applicable law, SiMicroelectronics, N.V.,
648 F.3d at 78, particularly, as Defendant argues, as held.in Reyes, and Defendant's
motion to vacate the Award on this ground is. without merit.

Defendant's second ground for vacatur is.similarly insufficient to require vacating
the Award. In particular, Defendant contends that the Panel’s finding that Defendant's
calls to Plaintiff's 0301 cell number using an ATDS as required by the TCPA also
constituted a “manifest disregard of law,” because such finding violated the Second
Circuit's recent, June 29, 2018, decision in King v. Time Warner Cable, 894 F.3d 473.
(2d Cir: 2018) (“King”), Dkt. 29-1 at 18. Although the King decision was issued two days
after the Second Arbitration hearing concluded, Defendant brought the King decision to.
the Arbitrators’ attention through post-hearing briefing . Dkt. 29-1 at 4. Specifically, in
King, the Second. Circuit agreed with the D.C. Circuit's earlier recent, March 16, 2018,
decision in ACA Int!’ v. F.C.C., 885 F.3d 687 (D.C.Cir. 2018) (“ACA Int’), which. had

invalidated a 2015 FCC Ruling that had purported to clarify the meaning of the term

 

11 Significantly, the Second Circuit has recognized that where a subsequent telephone nuriber is not:
“provided during the transaction that resulted in the debt owed” it was not provided with the consumer's
prior express consent “sufficient to avoid the creditor's liability [under the TCPA] for collection calls to
such number.” ‘See. Nigro v. Mercantile Adjustment Bureau, LLC, 769 F.3d 804, 806 (2d Cir. 2014)
(“Nigro). In Nigro, the court did not reach the question whether.a telephone number subsequently
provided to-a creditor is “given as part of a continuing ‘transaction’ . . - that ‘resulted in the debt owed,”
and thus constitutes prior express consent as ‘a defense to. a TCPA claim. Nigro was relied upon by
Arbitrator Moore in the First Arbitration, see Dkt..34-2 at 8, in finding for Plaintiff and was brought to the
Panel's attention in the Second Arbitration during. Plaintiff's opening statement to the:Panel. See Dkt. 34-
4 at7. Thus, the Pane! could well have considered Nigro’s holding in concluding Plaintiff had not
provided the prior express consent required by the TCPA. The court's research reveals no subsequent
holdings by the Second Circuit resolving this issue thereby further demonstrating the Panel did not, ‘in
concluding Plaintiffs consent was not express, violate.the manifest error of faw doctrine.

17
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 18 of 34

“capacity” as used in the TCPA’s definition of an ATDS. As noted, Discussion, supra, at
42 n. 8, the TCPA defines an ATDS in 47 U.S.C. § 227(a)(1) (“§ 227(a)(1)”) as a device
or dialing system which has the capacity to both store or produce telephone numbers to
be called using a random or sequential number generator and to dial such numbers.
Specifically, the D.C. Circuit in ACA Int? found the 2015 FCC ruling’s definition of the
term “capacity” to be overly broad in that it thereby impermissibly extended the definition
of an autodialer to a wide range of smart phones used by millions well-beyond
Congress’s purpose in enacting the TCPA, ACA Int’, 885 F.3d at 696, 698-99, and.
confusingly determined dialing systems used by collections agents, predictive dialers,
were ATDSs regardless of whether such dialing systems could store or generate
random or sequential telephone numbers for calling and dialing them. ACA int’, 885
F.3d at 702-03. In King, the Second Circuit, agreeing with the D.C. Circuit's
construction of the § 227(a)(1) in ACA Intl, held that the term “capacity,” as. used in §
227(a)(1) in defining an alleged autodialer meant the device's or system's present
capacity, rather than its technologically potential capability which could be feasibly later
created by additional software or program modifications to the alleged computerized
autodialer to perform all the elements of the TCPA’s definition of an autodialer “including

not

the storage or production of telephone numbers to be called, using a random or
sequential number generator,” and the capacity “to dial such numbers,” 47 U.S.C. §
227(a)(1)(A), (B); tegardless of whether the device “has actually done so in a particular
case.” King, 894 F.3d at 480.

Defendant further argues a dialing system’s capability to generate random or

sequential numbers to be dialed would be of little value to creditors like Defendant

18
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 19 of 34

seeking to contact a consumer at a telephone connected to such person regarding their
account. See Dkt. 29-1 at 15 (referencing Dkt. 24-4 at 46). Defendant therefore
maintains, Dkt. 29-1 at 16, that by its agreement with the D.C. Circuit's decision in ACA
Int'l, to limit the meaning of the term “capacity” in the TCPA’s definition of an autodialer
to the “present capacity” of the device to execute. automated phone calls and to store or
produce using a random or sequential generator the telephone numbers to call, the
Second Circuit in King impliedly rejected other prior FCC rulings, reaffirmed in. the 2015
FCC Ruling, which held that predictive dialers were to be considered within the scope of
the TCPA’s autodialer definition. See id, (‘The Second Circuit made clear ... that the
old FCC orders no longer control.”) (citing King, 894 F.3d at.481). In the two prior
rulings, the FCC, which has exclusive authority to issue regulations interpreting the
TCPA, 47 U.S.C. § 227(b)(2), and which are binding authority on the courts, see
Sterling v. Mercantile Adjustment Bureau, L.L.C., 667 Fed.Appx. 344, 345 (2d Cir. 2016)
(FCC Rulings regarding the TCPA are binding on courts pursuant to 28 U.S.C.
§402(a)9, 405(a)), determined that devices used by telemarketers and collection.
agencies to communicate with consumers known as “predictive dialers” were within the
definition of an autodialer as defined in § 227(a)(1)(A), (B). See in re Rules and
Regulations implementing the Telephone Consumer Protection Act of 1991 (Declaratory
Ruling),.23 FOC Red. 559 (2008), 2008 WL 65485 (FCC 2008) (“the 2008 FCC Ruling’);
Declaratory Ruling 2003 Order, 18 FCC Red. 14014, 14091 Jj 131-32, 2003 WL
21517853 (FCC July 3, 2003) (equipment that can dial automatically from a given list of
telephone numbers using algorithms to predict “when a sales agent will be available” [to

spéak with the called party immediately after completing a call with another consumer] —

19
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 20 of 34

qualify as autodialers) (“the 2003 FCC Ruling”)'? (‘the FCC 2003 and. 2008 Rulings’).
See ACA int, 885 F.3d at 694 (referencing 2015 Declaratory Ruling, 30 FCC Red.
7961, 7972). However, as Plaintiff argues, the 2003 and 2008 FCC Rulings pertaining
to whether productive dialers qualify as an ATDS, remain unaffected by either King or
ACA int’, See Dkt. 34 at 14-17. This conclusion is supported by a plain reading of the
Second Circuit’s decision in King which, making reference to the 2015 FCC Declaratory
Ruling, in which the Commission reaffirmed the FCC 2003 and.2008 Rulings stating that
predictive dialers can be treated as -autodialers for TCPA purposes, King, 894 F.3d at:
478, the Second Circuit did not address, see King, 894 F.3d 473 (passim), nor could it
have addressed‘? the merits of the FCC's 2003 and 2008 Rulings. Such conclusion is
also consistent with the D.C. Circuit’s discussion in ACA Int’, which focused on the
potential scope of the FCC 2015 Ruling’s ATDS definition, as in that case the D.C.
Circuit opined that the FCC could, notwithstanding the court's invalidation of the FCC's
2015 Ruling, with regard to the FCC’s attempt in the 2015 FCC Ruling to more fully
define an ATDS, particularly the term “capacity,” validly determine predictive dialers to
be autodialers, but not in the inconsistent as manner expressed in the FCC 201 5

Ruling. See ACA int'l, 885 F.3d at 702-03 (a predictive dialer may be an ATDS if it “can
generate random or sequential numbers to.be dialed or can qualify [as an ATDS] even if
lacks that capacity”). In fact, the Second Circuit in King specifically declined to

determine whether the defendant’s system in that case — an “interactive voice response

 

2 At the hearing, Defendant elaborated to the Panel on the actuai functioning of an autodialer as a
computerized dialing system programmed to automatically call telephone numbers provided to it which
dials the number apparently either randomly or sequentially to match the person which answers with a
then available agent. See Dkt. 34-4 at 9.

13 The validity of the 2015 FCC Rulings was. referred solely to the D. C. Circuit, see King, 894 F.3d at
476, n. 3; there is no basis in the record to support the Second Circuit would have jurisdiction to consider
the validity of the FCC 2003 and-2008 Rulings.

20
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 21 of 34

system,” 894 F.3d at 475, could qualify as an ATDS instead remanding the case to the
district court for such determination. fd. at 481.'* Thus, contrary to Defendant’s
assertion, nothing in King indicates that a predictive dialer, if used by Defendant's
vendors to make the calls to Plaintiff's cell number on behalf of Defendant, does not
constitute an autodialer for TCPA purposes. Additionally, since ACA intl, numerous
courts have concluded the 2003 and 2008 FCC Rulings, finding predictive dialers are
ATDSs, remain, notwithstanding the D.C. Circuit's decision, in effect. See, e.g.,
MeMillion v. Rash Curtis & Assocs., 2018 WL 3023449, at *3 (N:D.Cal.. June 18, 2018)
(‘ACA Intemational invalidated only the 2015 FCC Order — [it] discusses but does not
rule on the validity of the 2003 FCC Order or the 2008 FCC Order,” and denying
reconsideration of court's pre-ACA int'l order that the dialers at issue “were ATDSs
because they possessed ‘predictive dialing” capabilities which allowed them to operate
without human intervention.”) See also, Plaintiffs Memorandum, Dkt. 34 at 16-17
(collecting cases). Such caselaw.was also. submitted to the Panel in Plaintiffs August
17, 2018 Post-Hearing Memorandum. See Dkt. 34-8 at 9-10 (collecting cases).
Significantly, in the instant case, Harwood testified that Defendant’s vendors’ dialing
system "had elements of predictive dialing.” Dkt. 34-4 at-45. See also Dkt. 34-4 at 49
(“In the predictive mode the agent doesn’t have a say. That's the dialer, the dialing
system . . . [that] determine[s] which number to cail”). That the dialing system utilized by
Defendant's vendors created or generated the sequence of the numbers to call, and

called them, onan automated basis, the Panel could reasonably find, as a predictive

 

4 According to the undersigned’s contact with the chambers of Judge Hellerstein, the District Judge in
King, following remand the King case was seitled without a judicial finding whether defendant's dialer was
an ATDS,

21
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 22 of 34

dialer, the dialing system was an ATDS as defined. by the TCPA. There was,
accordingly, an additional colorable basis for the Panel’s conclusion that Defendant's
vendors’ dialing were predictive dialers and, as such, ATDSs for TCPA purposes.
Recently at least one District Court within the Second Circuit has also. concluded the
FCC 2003 and 2008 Rulings remain valid. See Jiminez v. Credit One Bank, N.A., 377
F.Supp.3d 324, 333-34 (S.D.N.Y. 2019) (holding under the FCC 2003 and 2008 Rulings
defendant credit card issuer colléction agent used and ATDS that was a predictive
dialer where outbound calls used proprietary: algorithm to determine how many calls to
automatically place to keep customer service representative fully occupied, and system
adjusted number of calls placed based on number of customer service representatives
available at any given time under FCC 2003 and 2008 Rulings despite ACA Int?s
decision on the FCC 2015 Ruling). As such, nothing in the record supports that in
reaching its determination on this issue, the Panel disregarded. Second Circuit caselaw
that was “well-defined, explicit and clearly applicable to.the case,” Wallace, 378 F.3d at
89 (internal quotation marks and citations. omitted), such that the Award was.based on a
manifest error law. Nor is there any indication that in reaching its determination on this
issue, the Panel defied applicable law. Additionally, the Panel's apparent reliance, as
indicated in the Panel's Award, Dkt. 34-3 7] 9 (stating that in reaching it Award, the
Arbitrators “looked to for guidance . . . the rules and regulations of the FCC”), on the
2003 and 2008 FCC Rulings that such dialing systems qualify as an ATDS also
constitutes a sufficient “colorable basis”, Wallace, 378 F.3d at 193, for the Panel’s
conclusion that Plaintiff sustained her burden-to establish the calls at issue were made

by Defendant's vendors at Defendant's direction using an ATDS as found in the Award.

22
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 23 of 34

Dkt. 34-3 10. Finally, the record indicates the Panel could reasonably concluded
based on this record, at least colorably, that the dialing systems used. by Defendant's
vendors to call Plaintiff's cell number were generated by an ATDS. Specifically,
Defendant's Vice-President Harwood testified that the vendor's — predictive dialer —
dialing systems initiated the calls without input by a live operator, Dkt. 34-4 at 49-50
(indicating “system,” not the vendor's agent-operator, determines which consumer
numbers to call and places calls: based on a “campaign directive’) suggesting that the
specific telephone numbers to be called were programmed with an automated dialing
system which initiated the calls so as to coordinate the availability of the called party
with the availability of an agent, based on the “algorithm or predictive whatever,” Dkt.
34-4 at 49,1° to discuss the called party's account. This evidence also reasonably
supports the Panel's conclusion that Defendant's dialing systems utilized by
Defendant's. vendors included the capacity “to store or produce telephone numbers to
be called, using a random. or sequential number generator ] [the algorithm or software
program which operates the system] and to dial such numbers.” 47 U.S.C. §
227(a)(1)(A), (B); see Dkt. 34-3 (the Award) 10 (“the calls .. . were made by a system
that sequentially generated telephone numbers and qualified as an [ATDS)’).
Particularly, the Arbitrators could have reasonably found, based on Harwood's
testimony, that Defendant provided the accounts in arrearage, together with their

respective phone numbers including those captured as incoming calls with Defendant's

 

18 The “algorithm,” as Harwood testified in describing his knowledge of the vendors’ systems, provided
the internal directions to the computer by which the vendors’ dialing systems were programmed to
generate or create the “sequential number{s]" for the customer accounts to be diaied in. the most efficient
manner. In the computer context, an algorithm is a finite sequence of well-defined, computer-
implementable instructions; typically to solve-a class of problems.or to perform a computation. Language
of Higher Math: The Definitive Glossary of Higher Mathematical Jargon - Algorithm, available at
httos://mathvault.ca (fast visited April 1,-2020). ,

23
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 24 of 34

ANI System (as without-such information the vendors would have lacked such
numbers), to be contacted by the vendors which data was downloaded, /.e., “stored,” to
the vendor's computer dialing system for later automated calling through a “sequential
number generator,” the system's predictive dialing algorithm, resulting in the plethora of
calls made by Defendant to Plaintiff's 0301 number. Finally, caselaw within the Second.
Circuit indicates that the high volume of the calls (471 inthis case) made by
Defendant's dialing-system; — an undisputed fact in this case — is a relevant indicator
that an ATDS was used without prior express consent in violation of the TCPA. See
Gerrard v. Acara Solutions, inc., 2019 WL 2647758, at* 8 (W.D.N.Y. June 27, 2019)
(observing allegations of high volume of calls can indicate use of ATDS (citing Krady v.
Eleven-Saion Spa, 2017 WL 6541443, at *4 (E.D.N.Y. July 28, 2017) (plaintiff's receipt
of defendant's 36 text messages supports sufficiency of plaintiffs ATDS allegation for
violation of TCPA)). Here, it is undisputed that Defendant, through its collection vendors,
called Plaintiff's. cell phone at least 465 times over a period of five months (December
2014 — May 2015). While this factor was not explicitly referenced in the Award by the
Panel it is not unreasonable to infer that it was recognized by the Arbitrators as
indicative that the disputed calls were generated by the use of a computerized
automated dialing equipment, in-considering whether Plaintiff had established

Defendant utilized. an ATDS in this case or, at a minimum, that Defendant's predictive
dialing system had the capacity to function as an ATDS. See D.H. Blair, 462 F.3d at
110, (arbitrators not required to provide reasons for award which should be confirmed if

a ground for the decision can be inferred from the record). Defendant does not contest

24
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 25 of 34

its vendors’ dialing systems were computerized or that substantially all of the calls were
automated, not individually dialed by an agent.

Defendant also relies, Dkt. 29-1 at 18-19, on Roark v. Credit One Bank, N.A.,
2018 WL 5921652, at *3 (D.Minn. Nov. 13, 2018), appeal dismissed, 2019 WL 2447062
(8-Cir. 2019), in which the court found for defendant on plaintiff's TCPA claim based on
plaintiff's failure to establish on summary judgment that defendant's service vendors.
used an ATDS to contact plaintiff without express prior consent. Defendani’s reliance is
unavailing. First, Roark is not a decision of the Second Circuit which could serve as a
basis to vacate an arbitration award based on the manifest disregard of law doctrine
upon which Defendant basically relies to vacate the Award. Second, in contrast to the
sparse record in Roark on the actual functional capabilities of defendant's system in that
case, see Roark, 2018 WL 5921652, at *3, testimony in this case provided by
Defendant's Vice President Harwood, in support of a finding Defendant's vendors used
a predictive dialer system that also qualified under the 2003 and 2008 FCC Rulings as.
an ATDS, indicated Defendant's systems did in fact have the present capacity to
generate telephone numbers of those. of credit. card holders whose accounts were in
arrears, in a sequence determined by the system, not the collections agency, and did
call such numbers. Dkt. 34-4 at 49 (vendor's systems do not select numbers to call
randomly “but [as Harwood explained] according to whatever recognition or predictive
whatever, it will diala number and connect the agent to that number’). Nor, contrary to
caselaw in this circuit, see Krady, 2017 WL 6541443, at *4, did the court in Roark
recognize the numerosity of the calis at issue — 140 over a 90-day period — as evidence

of calls made by an ATDS. Third, the court in Roark addressed the merits of

25
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 26 of 34

defendant's summary judgment in a judicial action to enforce the TCPA, not based on
the limited scope of judicial review to be accorded an arbitration award required of a
court pursuant to the FAA and under the Second Circuit's manifest disregard of law
doctrine. Thus, there is, contrary to Defendant's argumenis to vacate the Award based
on. the Arbitrators’ manifest disregard of clearly applicable Second Circuit caselaw, no
ground to. vacate the Award.

2. Defendant's Motion to Seal.

As noted, Background; supra, at 4, Defendant moved to seal copies of certain
documents, including redacted versions thereof, pertaining to the underlying arbitration
proceeding particularly Easley Declaration Exhibits 1, 3, 4, 6, 7, and 8 (Dkt. 29-2). As
noted, Background, supra, at 4, Exhibit 1 is the Arbitrator’s Award dated September 21,
2018, which Defendant seeks to vacate; Exhibit 3 is a copy of the transcript of the
evidentiary hearing conducted before the Panel on June 26, 2018; Exhibit 4 is a copy of
Defendant's pre-hearing Arbitration Brief; Exhibit 6 is a copy of the Defendant's call log
reflecting calls received, /-e., inbound, by Defendant that were placed from Plaintiff's
0301 cell number submitted as evidence. to the Arbitrators; Exhibit 7 is a copy of
Defendant's Post-Arbitration Brief filed with the Panel on August 15, 2018; and Exhibit 8
is a copy of Defendant's Post-Arbitration Reply, dated August 28, 2018, submitted to the
Arbitration Panel (the Arbitration Materials’)."® Defendant contends all of these
materials constitute confidential information, including personal identification facts such
as the name of Plaintiffs male companion, which, Defendant asseris, is considered

confidential under the American Arbitration Association’s Consumer Due Process

 

18 Defendant did not comply with Local Rule of Civil Procedure 5.3-to obtain the required prior court
approval to file the Arbitration Materials under seai.

26
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 27 of 34

Protocol Statement of Principles No. 12(2) (‘AAA Protocol" or “Protocol”), Dkt..41 at 2.
The AAA Protocol states arbitrators shall make reasonable efforts to “maintain the
privacy of the [arbitration] hearing”... and should “consider claims of privilege and
confidentiality when addressing evidentiary.” Defendant asserts that because the
parties and Arbitrators conducted the arbitration hearing in accordance with the AAA
Protocol and the expectation of privacy stated therein, the Arbitration Materials should
not be filed with the court as-publicly accessible documents. Dkt. 42 at 2. Defendant
also asserts the Arbitration Materials include discussions between the parties and the
arbitrators, confidential information regarding Defendant's internal, non-public, business
practices, and testimony by non-party witnesses such as Plaintiff's male companion. /d.
In support of Defendant’s motion to seal, Defendant contends only documents relevant
to the performance of the court's judicial function are subject to public access, Dkt. 41
at 2-3.(citing Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)
(citing United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)).

In Plaintiff's opposition to Defendant's Motion to Seal, Plaintiff argues that
Fed.R.Civ.P. 5.2 (“Rule 5.2”) requires redaction or sealing of documents submitted for
filing with the court limited to the last four digits of a person's Social Security number-or
other personal accounts and date of birth. Dkt. 36 at 1. Plaintiff also maintains the AAA
Protocol requires no subsequent redaction. or sealing of materials submitted to
arbitrators in connection with the underlying arbitration proceeding nor does the
Protocol purport to extend it requirements to further judicial proceedings to confirm or
vacate an award pursuant to FAA. /d. (citing Bolia. v. Mercury Print Prods., Inc., 2004

WL 2526407, at *3 (W.D.N.Y. Oct: 28, 2004) (“Judicial documents ... . are presumptively

at
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 28 of 34

accessible to the public”) (granting in part and denying in part defendant's motion to
seal)).
Although in some instances material submitted to a federal court may be sealed

* it

thereby prohibiting public access, the public’s “right to access” to

judicial documents,”
including material submitted during the course of private arbitration proceedings, to
enable oversight of judicial proceedings to promote public confidence in the
“administration of justice” is “well-established.” Century Indem. Co. v. AXA Belgium,
2012 WL 4354816, at *13 (S.D.N.Y. Sept. 24, 2012) (‘Century indem.”) (quoting
Lugosch, 435 F.3d at 119) (further internal quotation marks and citations omitted)). “In
order to be designated a judicial document, the item filed must be relevant to the
performance of the judicial function and useful in the judicial process.” /d. (quoting
Lugosch, 435 F.3d at 119 (quoting United States v. Amodeo, 44 F.3d 141, 165 (2d Cir.
1995))). If the disputed document is a “judicial document” the court must also-consider
the weight of the presumption of public access to documents atissue. Lugesch, 435
F.3d at 145 (quoting United States v. Amodeo, 71 F.3d 1044, 10149 (2d Cir. 1995)). In
doing so the court considers “‘the role of the materials at issue in the exercise of Article
1] judicial power and the resultant value of such information ‘to those monitoring the
federal courts.” Century indem. Co., 2012 WL 4354816, at *13 (quoting Lugosch, 435
F.3d at 119) (quoting Amodeo, 71 F.3d at 1049))). In rejecting the parties’ request to
seal, the court in Century Indemnity, found that the petition pursuant to the FAA to
confirm an arbitration award, legal memoranda, other supporting documents filed iin
support of the request to confirm the award, including the final award, were judicial

documents entitled to public access. /d. (finding such materials are “indisputably judicial

28
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 29 of 34

documents,” subject to. public access) (citing cases)). In the instant case, as regards
‘the public's potential interest in the Arbitration Materials, how the courts act with respect
to enforcement of the TCPA, a significant federal consumer protection and remedial
statute, and, to some extent, the burdens it may impose upon the.business sector to
achieve and maintain compliance, are fair subjects for public awareness and scrutiny.
Finally, Defendant offers no additional considerations arguing against public access
and disclosure in this case. More specifically, while Defendant relies on the AAA
Protocol, the Protocol does not by its terms purport to apply to subsequent proceedings
to confirm or vacate an award under the FAA, and Defendant points to no provisions of
the Cardholder and Arbitration Agreement or caselaw which requires such materials to
be and remain confidential. See Century Indem. Co., 2012 WL 4354816, at *14
(holding the parties’ private confidentiality agreement covering the Arbitration
information Materials sought to be sealed binding on the parties but not the court) (citing
and quoting Global Reinsurance Corp.-U.S. Branch v. Argonaut Ins, Co., 2008 WL
1805459, at *1 (S:D.NLY. Apr. 21, 2008) (‘while parties to an arbitration are generally
‘permitted to keep their private undertakings from the prying eyes of others,” “the
‘circumstance. changes when a party seeks to enforce in federal court the fruits of their
private agreement to arbitrate, i.e., the arbitration award.””)). Moreover, Plaintiff has
revealed the identity of Plaintiffs male companion in Plaintiff's papers filed in opposition
to Defendant’s motions to vacate and seal, which were not filed under seal or with
redactions, nor did Defendant move to strike Plaintiffs filing for this reason, see, ¢.g.,
Dkt. 35 at 1 (“Plaintiff's Notice of Cross-Motion’) (‘The call [to Defendant from Plaintiff's

0301 number] was associated with an account in the name of Justin Kroll, Plaintiff's

29
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 30 of 34

boyftiend at the tirne.”), and the need, if any, for his identity to remain undisclosed is
therefore now effectively moot. As to Defendant's alleged internal operations such-as
the dialing systems used by its vendors for out-going calls to cardholders and record
keeping of incoming calls in Defendant's ANI system, Defendant has provided no
affidavit of a person with actual knowledge of the facts supporting that any of such
information was of a propriety nature subject to judicial protection. See DiRussa v.
Dean Witter Reynolds, Inc., 121 F.3d 818, 827 (2d. Cir. 1997) (affirming district court’s
sealing of arbitration file where.defendant met its burden of establishing through letters
from defendants representatives the plaintiff, who opposed sealing, obtained only from
defendant documents that were never intended to be made public). Moreover, any
witness’s Social Security and credit card account numbers have been reduced to their
last four digits as required by Rule 5.2. In sum, the Arbitration Materials are judicial
documents subject to the presumption of public access and Defendant has failed to
demonstrate any factors which outweigh the presumption. See Global Reinsurance
Corp.-U.S. Branch, 2008 WL 1805459, at *1 (party seeking to seal arbitration-related
document “must demonstrate why presumption of access. should be overcome’) (citing
Lugosch, 435 F.3d at 119-20)). Based on Defendant's submissions, the court therefore
does not find any of the sealed Arbitration Materials contain any “subject matterf...]
traditionally considered private tather than public.” Bolia, 2004 WL 2526407, at *3. As
such, Defendant's Motion to Seal (Dkt. 30) is DENIED.
3. Pre-Judgment and Post-Award Interest.

In Plaintiff motion filed January 11, 2019 (Dkt. 35), in addition to granting

Plaintiff's. motion to confirm the Arbitration Award, Plaintiff requests the court to award

30
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 31 of 34

prejudgment; i.e., post-award, interest, Dkt. 35-1 at.2, 7, at the rate of 7% pursuant to
Nevada law retroactive to June 11, 2015. Defendant opposes Plaintiffs motion arguing
primarily that as Plaintiff faited to request such an award of interest from the Arbitration
Panel and failed to timely, within 90 days, as required by the FAA § 10, request the
court to modify the Award fo include interest, Plaintiff is now foreclosed from doing so.
Dkt. 40 at 3-4, It is basic that in an arbitration case “pre-award interest is a matter left
within an arbitrator's discretion, [however] ‘post-award pre[-]Jjudgment interest is.a
matter left with the district court.” Maersk Line Limited v. Nat?! Air Cargo Grp., inc.,
2017 WL 4444941, at *3 (S.D.N.Y. Oct. 4, 2017) (quoting Moran v. Arcano, 1990 WL
113121, at* 3 (S.D.NLY. July 27, 1990)). Further, if the arbitration award fails to award
pre-award interest, a district court is without authority to do so. See Sayigh v. Pier 59
Studios, L.P:, 2015 WL 997692, at *13 (S.D.N.Y..Mar. 5, 2015) (quoting in re Grubere,
531 N.Y.S.2d. 557 (Aug. 11, 1988)). Here, the record indicates Plaintiff neither
requested pre-award interest from the Arbitrators, nor did the Panel award such interest.
Thus, Plaintiff is not entitled to, and does not request, pre-award interest.

As to Plaintiff's request for post-award pre-judgment interest, such interest “is
generally awarded at-the discretion of the district court, and there is.a presumption in
favor of awarding such ‘interest.’ Maersk Line Limited, 2017 WL 4444941, at*4
(quoting in re Arbitration Between Westchester Fire Ins. Co. v. Massamont Ins. Agency,
Inc., 420 F.Supp.2d 223, 226-27 (S.D.N.Y. 2005) (citing in re Waterside Ocean
Navigation Co. v. Inf’! Navigation, Lid., 737 F.2d 150, 153-54 (2d Cir. 1984); Irving R.
Boody & Co. v. Win Hidgs Int'l, ine., 213 F.Supp.2d 378, 383 (S.D.N.Y. 2002))). Here,

Plaintiff points to paragraph 29 of the Cardholder and Arbitration Agreement, Dkt. 35-1

31
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 32 of 34

at 6 (referencing Dkt. 34-6 § 29) which provides that the Agreement is governed by
“laws applicable to national banks and, where no: such laws apply, by the laws of the
State of Nevada, .. . regardless of your [Plaintiff] state of residence.” According to
Plaintiff, the applicable interest rate under Nevada law is 7%, an assertion not disputed
by Defendant (Dkt. 40) (passim). See Sayigh, 2015 WL 997692, at *13 (under
arbitration agreement New York's 9% interest is applicable io plaintiffs request for post-
award pre-judgment interest). Defendant's opposition is based on an attempi to
distinguish Plaintiffs.caselaw, see Dkt. 40 at 4, however, Defendant's failure to rebut
the basic legal principles applicable, as described above, to whether the court should
award posi-award pre-judgment interest in this case, as Plaintiff requests, dilutes
Defendant's opposition. Moreover, Defendant points to no law applicable to a national
bank tike Defendant as relevant to this issue that requires a different result on Plaintiff's
motion. In deciding to award such pre-judgment interest, courts consider whether to do
so “would be ‘fair, equitable and necessary to compensate the wronged party fully.”
Maersk Line Limited, 2017 WL 4444941, at *4 (quoting Wickham Contracting Co. v.
Local Union No. 3, int‘) Bhd. Of Elec. Workers, AFL-CIO, 955 F.2d 831, 835 (2d Cir.
4992) (collecting cases)). Notwithstanding the relatively modest rate of inflation during
recent years, the. court finds Plaintiff's proposed 7% interest rate applicable under
Nevada law, to be a fair and reasonable interest rate necessary to fully compensate
Plaintiff based on the Award. Accordingly, Plaintiff's motion for post-award prejudgment
interest (Dkt. 35) at the rate of 7% should be granted and added to the Award
commencing 30-days after the date of the Award, in this. case, September 21, 2018, to

the date judgment-confirming the Award is entered in this case.

32
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 33 of 34

CONCLUSION

Based on the foregoing, Defendant's motion to Vacate the Arbitration Award
(Dkt. 29) should be DENIED; Plaintiff's Cross-Motion to Confirm the Award (Dkt. 35)
should be GRANTED and the action DISMISSED as moot; Plaintiff's Cross-Motion for
Judgment on the Pleadings (Dkt. 35) is DISMISSED as rédundant; Defendant's Motion
to Seal (Dkt. 30) is DENIED; Plaintiff's Motion for Post-Award Pre-Judgment Interest
(Dkt. 35) should be GRANTED; the Clerk of Court should be directed to enter judgment
in favor of Plaintiff upon the Award, plus pre-judgment interest as recommended herein,
and to close the case.

Respectfully submitted,

is! Leslie G. Foschio

 

LESLIE G. FOSCHIO
UNITED STATES MAGISTRATE JUDGE

SO ORDERED as to

Defendant's Motion to Stay (Dkt. 9);
Defendant’s Motion to Seal (Dkt. 30)
and Plaintiff's Cross-Motion. for .
Judgmeni on the Pleadings(Dkt. 35).

dsi Leslie G. Foschio

 

LESLIE G.FOSCHIO,
UNITED STATES MAGISTRATE JUDGE

Dated: March 31, 2020
Buffalo, New York

33
Case 1:15-cv-00516-LJV-LGF Document 44 Filed 03/31/20 Page 34 of 34

ORDERED that this Report and Recommendation be filed with the Clerk of the
Court.

ANY OBJECTIONS to this Report and Recommendation must be filed with the
Clerk of the Court within fourteen (14) days of service of this Report and
Recommendation in accordance with the above statute, Rules 72(b), 6(a) and 6(d) of
the Federal Rules of Civil Procedure and Local Rule 72(b).

Failure to file objections within the specified time or to request an
extension of such time waives. the right to appeal the District Court's Order.
Thomas v. Am, 474 U.S. 140 (1985); Smail v. Secretary of Health and Human.
Services, 892 F.2d 15 (2d Cir. 1989); Wesolek v. Canadair Limited, 838 F.2d 55 (2d
Cir. 1988). |

Let the Clerk-send a copy of this Report and Recommendation to the attorneys
for the Plaintiff and Defendants.

SO ORDERED.
isi Leslie G. Foschio

 

LESLIE G. FOSCHIO
UNITED STATES MAGISTRATE JUDGE

DATED: March 31, 2020
Buffalo, New York

34
